Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is being considered by the examiner.
PCT international search report
The references cited in the PCT international search report by the Canadian Intellectual Property Office have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within ONE (1) MONTH of the mailing date of this communication. NO EXTENSION OF TIME WILL BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b) to comply with this requirement.
Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards 1, 7 and 11, the prior art on record fails to expressly disclose an electronic device testing system for testing an electronic device having a substrate on which is printed a metamaterial structure using an ink, the electronic device testing system or an electronic device production system or a method for testing an electronic device having an electronic circuit being printed on a given area of a substrate using an 
a terahertz radiation emitter configured to emit an incident terahertz radiation beam to be incident on the metamaterial structure of the substrate, the incident terahertz radiation beam having power at least the terahertz resonance frequency of the metamaterial structure; a terahertz radiation receiver configured to receive an outgoing terahertz radiation beam outgoing from the metamaterial structure and to measure an amplitude of an electric field of the outgoing terahertz radiation beam at least at the terahertz resonance frequency; and
specifically; a controller configured to determine a conductivity value indicative of a conductivity of the ink based on said amplitude and to generate a signal indicative of an action to be performed when the determined conductivity of the ink is below a given conductivity threshold.
US Pub. No. 2015/0151525 A1 to Mutzel et al. discloses electromagnetic structures like antennas and metamaterials to perform real-time control of electromagnetic wave propagation, reception and emission, and sensors, circuits, or devices that might otherwise be micro-fabricated or printed. In addition to making antennas and metamaterials, such structures can include devices, sensors, circuits or systems that have traditionally been micro-fabricated or printed.
US Pub. No. 2019/0044246 A1 to Pitsillides et al. discloses a system for controlling an interaction of a surface with an impinging electromagnetic wave is provided. The system comprises a surface comprising a plurality of controllable elements, wherein each of the controllable elements is configured to adjust its .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884